Exhibit 10.1

 

ADDENDUM NUMBER TWENTY-THREE TO AGREEMENT

 

This ADDENDUM NUMBER TWENTY-ONE (“Addendum”) to the Agreement for Information
Technology Services (“Agreement”) between Aurum Technology Inc. d/b/a Fidelity
Integrated Financial Solutions (“Fidelity” or “Company”) and PLACER SIERRA BANK
(“Customer”), as assignee of California Community Bancshares, Inc. dated as of
December 21, 2000, as amended and modified, is effective from the date it is
executed by Fidelity and shall remain in effect for the term of the Agreement.
Capitalized terms used in this Addendum will be as defined in the Agreement
unless otherwise defined in this Addendum.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Fidelity and Customer do hereby agree to amend
the Agreement as follows

 

1. Any and all references to Aurum Technology Inc. in the Agreement shall now
read as “Aurum Technology Inc. d/b/a Fidelity Integrated Financial Solutions
(“Fidelity”) and all references to “Aurum” shall now read as “Fidelity”.

 

2. The parties hereto have agreed to renew and expand their business
relationship. Accordingly, the parties will execute General Terms and
Conditions, the Addendum to General Terms and Conditions, and the following
Schedules: (1) Core Service Bureau Processing Schedule; (2) Internet Banking
Services Schedule; (3) Software License Schedule; (4) Bill Payment Services
Schedule; (5) eDelivery Services Schedule; (6) Item Processing Services
Schedule; and (7) Software Maintenance Schedule (collectively referred to as
“New Agreement”) concurrent with the execution of this Addendum. This Addendum
provides additional terms and conditions which shall govern the relationship
between the parties until the various Commencement Dates as defined in each
Schedule of the New Agreement.

 

3. The parties hereto do hereby confirm that the pricing attached hereto became
effective as of May 1, 2005 and shall govern the pricing of those services
contained therein for the Term of the Agreement.

 

4. Section 1.1 (Definitions) shall be amended to include the following:

 

(y) “Termination Date” shall be the last day that a product(s) or service(s) is
being provided to Customer by Fidelity.

 

5. Section 2.1 (Term) shall be deleted in its entirety and replaced with the
following:

 

2.1 Term. This Agreement will begin on the Effective Date and, unless terminated
earlier under Article VII or Section 9.5, will continue until the earlier of:
(a) the Commencement Date as defined in the Core Service Bureau Processing
Schedule which is a part of the New Agreement, at which time all provisions of
the New Agreement will be in effect; or (b) March 1, 2008. If a Core Service
Bureau Processing Schedule Commencement Date is never attained, the parties
hereto agree to amend and restate the Agreement, and further agree that the
Agreement will automatically renew for successive terms of two (2) years each
(“Renewal Terms”) starting March 1, 2008 (“Initial Term”) unless either party
gives the other party written notice at least [***] prior to the expiration date
of the Initial Term or Renewal Term then in effect that the Agreement will not
be renewed beyond such term. Until the Core Service Processing Schedule
Commencement Date the parties specifically agree that (1) the eDelivery Services
Schedule will go into effect as set forth in the terms of such Schedule, which
will not affect the terms of this Agreement as this Agreement does not address
those services, and (2) the parties specifically agree that the Item Processing
Services Schedule, which is part of the New Agreement (and is referred to herein
as the “New IP Schedule”) will go into effect upon execution of the New
Agreement and further agree that all references to Item Processing services in
this Agreement shall be superseded and replaced in all respects by the New IP
Schedule.

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.

 

Page 1 of 6



--------------------------------------------------------------------------------

6. Article VII (Termination and Related Matters) shall be deleted in its
entirety and replaced with the following:

 

ARTICLE VII - TERMINATION AND RENEWAL.

 

7.1 Right to Terminate. Either Fidelity or Customer may elect to terminate this
Agreement if: (a) the defaulting party fails to cure any material default
hereunder within ninety (90) days after receipt of written notice from the other
party, which notice shall specify the nature and extent of any such material
default (except for a default caused by nonpayment by Customer and is addressed
in Article V or for breach of confidentiality provisions as set forth in Article
VI); or (b) the other party ceases to do business, makes a composition or
assignment for the benefit of creditors, becomes bankrupt or insolvent, or is
found subject to any provisions of the bankruptcy code concerning involuntary
bankruptcy or similar proceeding.

 

7.2 Method of Termination. Exercise of the right to terminate under Section 7.1
must be accomplished by written notice (in accordance with Section 9.3) to the
defaulting party, specifying the basis for such termination, and fixing the
Termination Date which shall be a date following the date of such notice. If
either party is terminating under Section 7.1 (a) above, in which the other
party has failed to cure a default, such written notice shall allow one hundred
eighty (180) days following the date of such notice for complete termination of
Services unless otherwise specified in a Schedule. If either party is
terminating under Section 7.1 (b) above, no notice of default or cure period is
required and such written notice will allow thirty (30) days following the date
of such notice for complete termination of this Agreement.

 

7.3 No Waiver of Default. The failure of either party to exercise any right of
termination hereunder shall not constitute a waiver of the rights granted herein
with respect to any subsequent default.

 

7.4 Extended Services. Any services that are provided to Customer after the
expiration or termination of this Agreement, for which a written agreement has
not been entered into by the parties, shall be provided by Fidelity on a
month-to-month basis subject to the terms and conditions of this Agreement,
except that the fees for such services shall be [***] of Fidelity’s then-current
standard fees.

 

7.5 Liquidated Damages. If this Agreement is terminated by Customer for any
reason, Customer shall pay to Fidelity, as liquidated damages and in addition to
all unpaid amounts due and owing to Fidelity under this Agreement from the
Effective Date up to and including the Termination Date, (i) if the effective
date of termination occurs within the first [***] after the Effective Date, a
fee equal to the [***] due under this Agreement from the day immediately
following the [***] through the end of the Term or then current Renewal Term had
the termination not occurred; if the effective date of termination occurs within
the period of time beginning in the [***] after the Effective Date, a fee equal
to [***] of the [***] due under this Agreement from the day immediately
following the [***] through the end of the Term or then current Renewal Term had
the termination not occurred; (ii) with respect to any transaction-based
services, an amount equal to [***]; (iii) any termination and shutdown costs
incurred by Fidelity; (iv) the then net book value of all software and hardware
acquired by Fidelity to perform the Services hereunder on Customer’s behalf
during the Term or any Renewal Term, if any, and (v) any applicable deconversion
costs. No refund of fees shall be made to Customer. Termination and shutdown
costs may include, but are not necessarily limited to: costs actually incurred
by Fidelity to cancel leases, licenses, subcontractor or other similar
agreements, and costs associated with termination and/or relocation of dedicated
resources. Fidelity shall use its reasonable efforts to mitigate the termination
and shutdown costs.

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended

 

Page 2 of 6



--------------------------------------------------------------------------------

7.6 Date Fees are Payable. All known fees described in this Article VII are due
and payable prior to the earlier of sixty (60) days prior to the Termination
Date and the release of any data in Fidelity’s possession to Customer. Any fees
not known as of the date notice is given will be invoiced to Customer as they
are incurred by Fidelity. Furthermore, in addition to the fees described in this
Article VII, Customer shall continue to make all payments due and payable to
Fidelity pursuant to this Agreement for any Services rendered through the
Termination Date. The fees described in this Article VII are exclusive of any
fees associated with deconversion.

 

7.7 Return of Fidelity Data. Upon termination of these General Terms or any
Schedule attached hereto, Customer will, at its expense, promptly return to
Fidelity or destroy all copies of written or electronic materials, maintenance
and policy manuals and other publications of Fidelity relating to the Services
being so terminated (collectively “Copies”). Customer will destroy all Copies
contained on any hard drive or other fixed medium of storage. Within sixty
(60) days from the date of termination of this Schedule, an officer of Customer
will certify in writing to Fidelity that Customer has complied with all
requirements of this Section.

 

7.8 Termination Due to Acquisition. If fifty percent (50%) or more of the stock
or assets of Customer are acquired by another person or entity, whether by
merger, reorganization, sale, transfer, or other similar transaction, then
Fidelity and Customer will negotiate in good faith the terms and conditions upon
which this Agreement may be modified to accommodate such transaction. If the
parties are unable to agree upon such modification, either party upon written
notice (in accordance with Section 9.3) to the other may terminate this
Agreement upon consummation of such acquisition or on a mutually agreeable date
thereafter. If Customer chooses to terminate the Agreement pursuant to this
Section 7.8, Customer shall be liable for, in addition to all unpaid amounts due
and owing to Fidelity under this Agreement from the Effective Date up to and
including the Termination Date, all damages as set forth in Section 7.5.

 

7. Section 8.1 shall be amended in its entirety to read as follows:

 

8.1 Limitation of Liability. Section 3.2(d) sets forth Customer’s exclusive
remedies for errors in reports or other output provided by Fidelity under this
Agreement and Section 3.7(a) sets forth Customer’s exclusive remedies for the
destruction or disappearance of Items that occur while such Items are being held
at the Data Center. If Fidelity becomes liable to the Customer under this
Agreement for any other reason, whether arising by negligence, willful
misconduct or otherwise, then (a) the damages recoverable against Fidelity for
all events, acts, delays, or omissions will not exceed in the aggregate the
compensation payable to Fidelity pursuant to Section 5.1 of this Agreement for
the [***] that have elapsed since the Operational Date or the [***] ending with
the latest month in which the events, acts, delays, or omissions for which
damages are claimed, and (b) the measure of damages will not include any amounts
for indirect, consequential, or punitive damages of any party, including third
parties, or damages which could have been avoided had the output provided by
Fidelity been verified before use. As a condition precedent to any liability of
Fidelity, Customer must notify Fidelity in writing of any alleged negligence or
breach of this Agreement as promptly as reasonably possible, but in no event
later than five (5) business days following the day on which such alleged
negligence or breach was, or could reasonably have been, discovered by Customer.
In connection with the conduct of any litigation with third parties relating to
any liability of Fidelity to Customer or to such third parties, Fidelity will
have all rights which are appropriate to its potential responsibilities or
liabilities. Fidelity will have the right to participate in all such litigation
and to settle or compromise its liability to third parties. Customer expressly
waives and releases any claim that it may otherwise have against Fidelity in
excess of such amounts provided for pursuant to this Section 8.1. By releasing
and discharging Fidelity from such claims both known and unknown, Customer
expressly waives any rights it may have had under California Civil Code
Section 1542 which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended

 

Page 3 of 6



--------------------------------------------------------------------------------

8. Section 9.3 (Notices) is hereby deleted in its entirety and replaced with the
following:

 

9.3 Notices. All notices required by this Agreement shall be in writing; shall
be sent by certified mail, return receipt requested or personally delivered to
the other party at the address set forth below, or such other address as
subsequently shall be given by either party to the other in writing; and shall
be deemed effective upon personal delivery to the other party or three (3) days
after mailing if mailed with sufficient postage and properly addressed.

 

If to Fidelity:           Fidelity Information Services, Inc.             601
South Lake Destiny Drive             Maitland, Florida 32751        Attn.:   
President, Integrated Financial Solutions With a copy to:           Fidelity
Information Services, Inc.             601 Riverside Avenue, 12th Floor         
   Jacksonville, Florida 32204        Attn.:    General Counsel If to Customer:
          Placer Sierra Bank             649 Lincoln Way             Auburn,
California 95603        Attn.:    Chairman and Chief Executive Officer         
   Placer Sierra Bancshares             525 J Street             Sacramento,
California 95814        Attn:    General Counsel

 

9. Section 9.9 (Governing Law) is hereby deleted its entirety and replaced with
the following:

 

9.9 Governing Law and Venue. The laws of the State of [***] shall govern this
Agreement. Any action brought as a result, directly or indirectly, of this
Agreement in accordance with Section 10.4 (e) shall be brought in a court of
competent jurisdiction in [***].

 

10. A new article, Article XI, is hereby added and shall read as follows:

 

ARTICLE XI - DISPUTE RESOLUTION

 

11.1 Dispute Resolution Procedures. In the event a dispute arises between
Fidelity and Customer with respect to the terms and conditions of this
Agreement, or any subject matter governed by this Agreement, such dispute shall
be settled as set forth in this Article. If either party exercises its right to
initiate the dispute resolution procedures under this Article, then during such
procedure any time periods providing for termination of the Agreement or curing
any material breach under Article VII shall be automatically suspended, except
with respect to any termination or breach arising out of Customer’s failure to
make timely and complete payments to Fidelity under this Agreement. At such time
as the dispute is resolved, interest at a rate equal to the prime rate per annum
as published in the Wall Street Journal, or the highest rate permitted by law
(as calculated on the basis of the actual days in the applicable calendar year)
for the period of dispute shall be paid to the party entitled to receive the
disputed monies to compensate for the lapsed time between the date such disputed
amount originally was to have been paid (or was paid) through the date monies
are paid (or credited) in settlement of the dispute.

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended

 

Page 4 of 6



--------------------------------------------------------------------------------

11.2 Claims Procedures. If any party shall have any dispute with respect to the
terms and conditions of this Agreement, or any subject matter referred to in or
governed by this Agreement, that party (through the Fidelity Account Manager or
the Customer Account Manager, as the case may be) shall provide written
notification to the other party (through the Fidelity Account Manager or the
Customer Account Manager, as the case may be) in the form of a claim identifying
the issue or amount disputed, if applicable, and including a detailed reason for
the claim. The party against whom the claim is made shall respond in writing to
the claim within thirty (30) days from the date of receipt of the claim
document. The party filing the claim shall have an additional thirty (30) days
after the receipt of the response to either accept the resolution offered by the
other party or request implementation of the Escalation Procedures. Failure to
meet the time limitations set forth in this Article shall automatically result
in the implementation of the Escalation Procedures.

 

11.3 Escalation Procedures.

 

(a) Each of the parties will negotiate, in good faith, any claim or dispute that
has not been satisfactorily resolved following the claim resolution procedures
described in Section 11.2. To this end, each party will escalate any and all
unresolved disputes or claims in accordance with Section 11.3(b) and (c) before
taking further action.

 

(b) If the negotiations conducted pursuant to Section 11.2 do not lead to
resolution of the underlying dispute or claim to the satisfaction of the
parties, then such party may notify the other in writing that he/she desires to
escalate the dispute or claim to the individual executives on the other party’s
staffs who are responsible for operations for resolution (“Executives”). Upon
receipt by the other party of such written notice, the dispute or claim shall be
so escalated and the Executives shall negotiate in good faith and each use their
reasonable efforts to resolve such dispute or claim. The location, format,
frequency, duration and conclusion of these escalated discussions shall be left
to the discretion of the Executives involved. Upon agreement, the Executives may
utilize other alternative dispute resolution procedures to assist in the
negotiations. Discussions and correspondence among the Executives for purposes
of these negotiations shall be treated as confidential information developed for
purposes of settlement, exempt from discovery and production, and shall not be
admissible in subsequent proceedings between the parties. Documents identified
in or provided with such communications, which are not prepared for purposes of
the negotiations, are not so exempted and may, if otherwise admissible, be
admitted in evidence in such subsequent proceeding.

 

11.4 Arbitration Procedures. In the event that a claim, controversy or dispute
between the parties with respect to the terms and conditions of this Agreement,
or any subject matter governed by this Agreement, which is subject to
arbitration hereunder and which has not been resolved by use of the claims
procedures described in Section 11.2 or the Escalation Procedures described in
Section 11.3, either party may, within thirty (30) days after the
representatives have met to address such claims, controversy or dispute, request
binding arbitration of the issue in accordance with the following procedures:

 

(a) Either party may request arbitration by giving the other party written
notice to such effect, which notice shall describe, in reasonable detail, the
nature of the dispute, controversy or claim. The Commercial Arbitration Rules of
the American Arbitration Association, 1939 Rhode Island Avenue, N.W., Suite 509,
Washington, D.C. 20036 (“AAA”) will govern any such arbitration.

 

(b) Upon either party’s request for arbitration, an arbitrator shall be selected
by mutual agreement of the parties to hear the dispute in accordance with AAA
rules. If the parties are unable to agree upon an arbitrator, then either party
may request that the AAA select an arbitrator and such arbitrator shall hear the
dispute in accordance with AAA rules. The arbitration shall be held in [***].

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended

 

Page 5 of 6



--------------------------------------------------------------------------------

(c) Each of the parties shall bear its own fees, costs and expenses of the
arbitration and its own legal expenses, attorneys’ fees and costs of all experts
and witnesses. Unless the award provides otherwise, the parties will share
equally the fees and expenses of the arbitration procedures, including the fees
of the arbitrator(s).

 

(d) Any award rendered pursuant to such arbitration shall be final, conclusive
and binding upon the parties, and any judgment thereon may be entered and
enforced in any court of competent jurisdiction.

 

(e) Notwithstanding the provisions of this Article XI, the parties to this
Agreement agree that the only circumstance in which disputes between them will
not be subject to the provisions of this Article XI exists when: i) a party
defaults under the provisions of Section 8.1 of this Agreement; or ii) a party
makes a good faith determination that a breach of the terms of this Agreement by
the other party is such that the damages to such party resulting therefrom will
be so immediate, so large or severe and so incapable of adequate redress after
the fact that a temporary restraining order and/or other immediate injunctive
relief is the only adequate remedy for such breach. If a party making such a
determination files a pleading with a court seeking such immediate injunctive
relief and this pleading is challenged by the other party to this Agreement and
the challenging party succeeds in such challenge, the party filing such pleading
seeking immediate injunctive relief shall pay all of the costs and attorneys’
fees of the party successfully challenging such pleading.

 

11.5 Claim Expiration. No claims to be resolved under this Article XI may be
made more than [***] after the date by which the fault or failure was or should
reasonably have been discovered; failure to make such a claim within the [***]
period shall forever bar the claim.

 

11. Confirmation of Agreement. Except as amended by this Addendum, the Addendum
will be and remain in full force and effect in accordance with its terms.

 

12. Execution of Amendment. Two (2) original copies of this Addendum will be
executed and submitted to Fidelity by Customer. Fidelity will return one of the
executed copies to Customer.

 

AURUM TECHNOLOGY INC. d/b/a FIDELITY   PLACER SIERRA BANK INTEGRATED FINANCIAL
SOLUTIONS         By:  

/s/ Gary Norcross

--------------------------------------------------------------------------------

  By:  

/s/ David E. Hooston

--------------------------------------------------------------------------------

Printed Name:   Gary Norcross   Printed Name:   David E. Hooston Title:  
President, Integrated Financial Solutions   Title:   Treasurer Date:   September
2, 2005   Date:   August 23, 2005

 

--------------------------------------------------------------------------------

[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended

 

Page 6 of 6